Title: To Thomas Jefferson from Nicholas Eveleigh, 25 November 1780
From: Eveleigh, Nicholas
To: Jefferson, Thomas



Sir
Mecklenburg County Novr. 25. 1780.

I am one of those, who fall under the description of an act of the General Assembly of May last, respecting the Citizens of South Carolina and Georgia, being expell’d from the former State by the Enemy. A few Negros, 14 in number, were remov’d from thence into this Commonwealth, on my account, about 4 months ago; they reach’d it sooner than I did, and by a very different route. They had directions to remain at Colo. Coles on Staunton river: from thence about five weeks ago, when I first saw them after their arrival, they were remov’d into this County. At that time, Sir, it was not in my power to comply with the purport of the act above referr’d to, as I was altogether ignorant of its existence; nor is it, ’till within These 10 days, that I have been made acquainted with it; as soon as this was the case, I repair’d immediately to the Clerk of the Court, in order to inform myself of its contents, which I accordingly did; and was told by him, that it was but a very few days since its arrival in the County. However immediately on its reaching my knowledge I paid a ready obedience to it. I trust therefore that my ignorance of the law, will in this case be readily admitted as an  excuse for not having sooner complied with it. Should that be the case, Sir, permit me now to inform you, that I am desirous of taking the benefit of that act. The whole of my Negros in this State consists only of 2 families; (with the exception of 2 house servants). These 2 families contain 7 each, almost all very old or very young, as may be seen by having recourse to the list or schedule; I possess no land here, nor, if I did, have I force enough to render it worth my while to work it. My intention was to hire them out. ’Till within this month nothing was farther from my thoughts, than the disposal of them: but, they are almost intirely without covering, nor is it in my power to procure any for them; and without cloaths I find it also out of my power to hire them. Under these circumstances, Sir, you will, I hope, not think me unjustifiable, in requesting, as I now do, permission to sell them. Humanity gives rise to the request. If it be granted, I have the opportunity of disposing of them, to a person, who will immediately clothe them, and, I am confident from his character, will treat them much better, than it is at present in my power to do. I am Sir Your Excellency’s most obedt. servt.,

Nichs. Eveleigh

